Citation Nr: 0605220	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to service-connected right knee and left hip 
disabilities.

2.  Entitlement to an increased rating for patellofemoral 
chondrosis of the right knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
left hip injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1974.  He also had additional periods of active or 
inactive duty for training, to include January 28 to March 
18, 1991; and July 12 to July 25, 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied secondary service connection 
for a low back disorder (characterized as traumatic arthritis 
of the lumbar spine), denied an increased rating (in excess 
of 10 percent) for patellofemoral chondrosis of the right 
knee, and denied an increased rating (in excess of 10 
percent) for residuals of a left hip injury. 

A claim for direct service connection for residuals of a 
lumbar spine injury, including arthritis, was denied by the 
Board in a March 1986 decision on the basis that there was no 
service medical evidence of a back injury or disability, no 
competent evidence of arthritis of the lumbar spine within 
one year of service, and that a current diagnosis of 
arthritis of the lumbar spine had not been confirmed by X-ray 
findings.  The March 1986 Board decision was final when 
issued.  38 C.F.R. § 3.105 (1985).  In November 2001, the 
veteran filed a claim for secondary service connection for a 
low back disorder, contending that his service-connected 
right knee and left hip disabilities either caused or 
aggravated his low back disorder.  There is now X-ray 
evidence of arthritis in the claims file.  Where a prior 
claim for service connection has been denied, and a current 
claim contains a different diagnosis (even one producing the 
same symptoms in the same anatomic system), a new decision on 
the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996).  Moreover, different law (i.e., 
38 C.F.R. § 3.310(a)) is applicable to claims for secondary 
service connection versus service connection on a direct 
incurrence or presumptive basis.  In view of the foregoing, 
the law and regulations pertaining to finality of prior Board 
decisions are not applicable to the appeal for secondary 
service connection for a low back disability.

The issues on appeal were previously remanded by the Board in 
June 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's secondary service connection claim for a low 
back disorder was remanded in order to obtain medical 
opinions regarding the etiology of the his low back pain and 
whether a low back disability was caused or aggravated by a 
service-connected disorder.  See 38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board noted that 
the veteran had undergone a VA orthopedic examination in 
February 2002, but the examination report failed to render 
such an opinion.  Furthermore, though it assessed the veteran 
with low back pain, the examination report failed to include 
a diagnosis of a low back disability.  The Board noted that a 
symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the Board 
remanded the issue in order to allow the clinician who 
performed the February 2002 examination to submit an addendum 
in which he would render a diagnosis and a medical opinion 
addressing the secondary service connection issue at hand: 
whether it is at least as likely as not that any low back 
disability that is currently present, to include the 
pathology noted on the November 2001 MRI study, was caused or 
aggravated by the veteran's service connected right knee or 
left hip disability.  To aid the clinician in rendering a 
diagnosis, the Board instructed the RO to ask the clinician 
to review additional evidence of record, including a report 
of a November 2001 MRI of the lumbar spine, which was 
reported to show generalized disc bulging with a midline 
annular tear and mild nonstenotic discogenic and osteogenic 
degenerative changes.  

The VA clinician submitted an addendum in July 2004.  
However, there is no indication that he reviewed the 
additional evidence (the November 2001 MRI) and he failed to 
render a diagnosis.  

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  

As correctly pointed out be the veteran's service 
representative from the Disabled American Veterans in written 
argument submitted to the Board in January 2006, the February 
2002 VA examination and the July 2004 addendum are inadequate 
and, unfortunately, it delays a final appellate decision.  
Therefore, the Board concurs with the representative's 
request for a remand to afford the veteran another 
examination.  The Board further finds that the VA examination 
must be performed by a clinician other than the one who 
provided the February 2002 VA examination and July 2004 
opinion.  The RO should provide the clinician with the 
veteran's claims file for review, and the clinician should 
indicate that he/she has reviewed the claims file, to include 
the November 2001 MRI of the lumbar spine, which clearly 
shows chronic arthritic changes and disc disease, before 
providing the proper low back diagnosis and the nexus 
opinion.    

The Board notes that the increased rating claims on appeal 
were remanded in June 2004 because the VCAA notice regarding 
these issues was inadequate.  Pursuant to the Board Remand, 
the RO reissued VCAA notice in July 2004.  As to the 
increased rating claims, the RO adequately complied with the 
Board's Remand.  However, the veteran's most recent VA 
examination took place in February 2002 (approximately four 
years ago).  Given the amount of time that has elapsed since 
the last VA compensation examination and the veteran's claim 
of increased disablement, a more current VA examination is 
warranted to determine the current severity of his right knee 
patellofemoral chondrosis and residuals of his left hip 
injury.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

Furthermore, an evaluation of a joint may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See Deluca v. Brown, 8 
Vet. App. 202 (1995) discussing 38 C.F.R. §§ 4.40, 4.45.  The 
applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14 (2002), do not forbid 
consideration of a higher rating based on functional 
limitation. Id.  The requested examination must include 
findings that fully address 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005) and DeLuca, supra.

Finally, the veteran's claims file contains VA outpatient 
treatment records from the Prescott VA Medical Center through 
July 2004, and from the Phoenix VA Medical Center through 
June 2003.  The RO should obtain any and all treatment 
records from these facilities that have not yet been 
obtained.  38 C.F.R. § 3.159(c)(2) (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any and all 
additional hospital and out-patient 
clinic records from the Prescott and 
Phoenix VA Medical Centers that may be 
available that have not already been 
obtained and associate them with the 
claims file.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of any back disability that may 
be present.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records and post-service medical records, 
to include  a report of an MRI of the 
lumbar spine in November 2001, which was 
reported to show generalized disc bulging 
with a midline annular tear and mild 
nonstenotic discogenic and osteogenic 
degenerative changes; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should provide 
the correct low back diagnosis or 
diagnoses and opine whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any low back or 
lumbar spine disability that is currently 
present was caused or aggravated by his 
service connected patellofemoral 
chondrosis of the right knee or service 
connected left hip disability.  

The clinician should note that 
aggravation is defined for legal purposes 
as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  
The examiner is also requested to provide 
a rationale for any opinion expressed.          
 
The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  

The orthopedic examiner should also 
conduct an examination of the veteran's 
right knee and left hip to determine the 
current severity of both joint 
disabilities.  The examiner should 
perform full range of motion studies of 
the right knee and left hip and comment 
on the functional limitations of both 
joints caused by pain, flare- ups of 
pain, weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion of the right knee 
and left hip.  Specifically, after 
determining the range of motion of the 
knees and hips, the examiner should opine 
whether it is at least as likely as not 
that there is any additional functional 
loss (i.e., additional loss of motion) of 
the right knee or left hip due to pain or 
flare-ups of pain supported by adequate 
objective findings, or any such 
additional limitation of motion of either 
joint due to weakness on movement, excess 
fatigability, incoordination or flare-ups 
of such symptoms. 

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for a low back 
disorder as secondary to service-
connected right knee and left hip 
disabilities; for increased ratings for 
patellofemoral chondrosis of the right 
knee and residuals of a left hip injury, 
with consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
June 2005, and all of the applicable law 
and regulations, to include the VA 
General Counsel opinions that allow for 
separate ratings for arthritis of a knee 
(if shown by X-ray) with limitation of 
motion or painful motion and instability 
(see VAOPGCPREC 23-97; VAOPGCPREC 9-98); 
and separate ratings for limitation of 
flexion and extension of a knee (see 
VAOPGCPREC 9- 2004).

5.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the June 2005 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 

